Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims objected to because of the following informalities: 
a)  on line 10 of claim 1, it appears that “and” should be added after “data points;”
b)  on line 15 of claim 15, it appear that “and” should be added after “frequency vo ;” and
c)  on line 9 of claim 17, it appears that “and” should be added after “threshold;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the spectral fitting" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCarthy et al (WO 2021/079184).
With regard to claim 1, McCarthy et al teach of a method for performing spectroscopic analysis of a sample with an analysis instrument (see abstract), the method comprising:
for a predetermined frequency range and one or more predetermined clutter species (interference emission wavelengths; para 17, lines 1-6), automatically determining one or more avoidance intervals in the predetermined frequency range (removing from the list of analyte wavelengths that are effected by an interference emission wavelength)  (para 17, lines 10-12) 
performing spectroscopy of one or more analyte species (elements) in the sample at a first set of frequencies that are all outside the avoidance intervals (free of interference) to provide a first set of data points (revised list of analyte wavelengths; para 17, lines 10-14);
wherein the analyte species (elements in the sample; analyte wavelengths) are distinct from the clutter species (interference emission wavelengths)) (para 17, lines 4-6).

providing spectral data of the one or more predetermined clutter species at a set of reference frequencies in the predetermined frequency range (para 17);
automatically flagging reference frequencies having clutter absorption values greater than a predetermined threshold (para 35); and
automatically defining the avoidance intervals as contiguous sets of flagged reference frequencies (removing from the list of analytes that are effected by an interference emission wavelength) (para 17, lines 10-12)
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (WO 2021/079184) in view of Ognibene et al (US 2016/0011101 A1).
With regard to claim 18, McCarthy et al teach of a method for performing spectroscopic analysis of a sample with an analysis instrument (see abstract), the method comprising:
for a predetermined frequency range and one or more predetermined clutter species (interference emission wavelengths; para 17, lines 1-6), automatically determining one or more avoidance intervals in the predetermined frequency range (removing from the list of analyte wavelengths that are effected by an interference emission wavelength)  (para 17, lines 10-12) 
performing spectroscopy of one or more analyte species (elements) in the sample at a first set of frequencies that are all outside the avoidance intervals (free of interference) to provide a first set of data points (revised list of analyte wavelengths; para 17, lines 10-14);
    	wherein the analyte species (elements in the sample; analyte wavelengths) are distinct from the clutter species (interference emission wavelengths)) (para 17, lines 4-6).   
McCarthy et al further teach of
providing spectral data of the one or more predetermined clutter species at a set of reference frequencies in the predetermined frequency range (para 17);
automatically flagging reference frequencies having clutter absorption values greater than a predetermined threshold (para 35); and
automatically defining the avoidance intervals as contiguous sets of flagged reference frequencies (removing from the list of analytes that are effected by an interference emission wavelength) (para 17, lines 10-12)
With regard to claim 18, Ognibene et al teaches a spacing of the
reference frequencies being less than a full-width half maximum line width of any spectral feature of any of the predetermined clutter species.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the reference frequencies ( spacing of the interference wavelengths) depending on the desired results since it is well known the art that decreasing the spacing of the frequencies provide finer spectral coverage and thus would provide a more precise measurement.  Applicant does not state that the spacing of the reference being less than a full-width half maxim line with of any spectral feature is essential nor does it provide unexpected results.   
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ognibene et al (US 2016/0011101 A1) in view of McCarthy et al (WO 2021/079184).
With regard to claim 1, Ognibene et al teach of a method for performing spectroscopic analysis of a sample with an analysis instrument (spectrometer; see abstract).  Ognibene et al further acknowledges molecules in the environment  result in background interference (clutter) wherein the interference is diminished by fitting experimental spectroscopic data (spectrograms) to a spectra model, wherein the analyte species (species in sample) are distinct from the clutter species (interfering species) (para 33).
Ognibene lack the teaching of a method comprising:
for a predetermined frequency range and one or more predetermined clutter species (interferent element; para 15, lines 1-5), automatically determining one or more avoidance intervals in the predetermined frequency range (potential interference emission wavelengths) (para 13, lines 1-2; para 17);
performing spectroscopy of one or more analyte species (elements) in the sample at a first set of frequencies that are all outside the avoidance intervals (potential interference emission wavelengths) to provide a first set of data points (para 17).
McCarthy et al teach of a method for performing spectroscopic analysis of a sample with an analysis instrument, the method comprising:
for a predetermined frequency range and one or more predetermined clutter species (spectral interference; para 12-13), automatically determining one or more avoidance intervals in the predetermined frequency range (selecting analytical wavelengths which are suspected to be free of interference for the samples) (para 13);
performing spectroscopy of one or more analyte species (elements) in the sample at a first set of frequencies that are all outside the avoidance intervals (free of interference) to provide a first set of data points (para 13);
wherein the analyte species (elements in the sample) are distinct from the clutter species (spectral interference) (para 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the clutter avoidance frequencies as taught by McCarthy et al into Ognibene et al’s spectrometer to simplify the removal of the clutter from the clutter species and maintain the sensitivity and precision of the measurement.
With regard to claim 2, Ognibene et al teach of wherein the one or more clutter
species include methane, carbon dioxide and water vapor (para 23).
With regard to claim 3, Ognibene et al teach of wherein the first set of
frequencies are selected to improve the spectral fitting of the one or more analyte species (para 33, lines 1-10).
With regard to claim 4, Ognibene et al teach of further comprising spectral
fitting of off-resonance clutter features (applicant states that off-resonance clutter is contributed by sample pressure) in the first set of data points to improve sensitivity to the one or more analyte species (para 34, lines 12-22).
With regard to claim 5, Ognibene et al teach of further comprising performing
spectroscopy of the sample to provide a second set of data points (spectral fitting of off resonance clutter (sample pressure) provides a second set of data points (para 34, lines 12-22).
With regard to claim 6, Ognibene et al teach of wherein the second set of data
points provides improved spectral fitting of the off-resonance clutter features (sample pressure) in the first set of data points (para 34, lines 12-22).
With regard to claim 7, Ognibene et al teach of wherein the improved spectral
fitting provides a reduction in one or more concentration uncertainties of one or more clutter species in the sample (para 137, last 6 lines).
With regard to claim 8, Ognibene et al teach of wherein the improved spectral
fitting provides a reduction in one or more isotopologue abundance uncertainties of one or more clutter species in the sample (para 25).
With regard to claim 9, Ognibene et al teach of wherein the improved spectral
fitting provides a spectral measurement of pressure of the sample (para 34, lines 12-22).
With regard to claim 10, Ognibene et al teach of wherein the improved spectral
fitting provides a spectral measurement of temperature of the sample (para 34, lines 12-22).
With regard to claim 11, Ognibene et al teach of wherein the improved spectral
fitting provides a spectral measurement of a background matrix gas (para 23) composition of the sample.
With regard to claim 12, Ognibene et al teach of wherein concentrations of one
or more constituents of the background matrix gas (carbon dioxide) composition are determined by their effect on spectral fitting of other chemical species using the first and/or second set of data points (para 23).
With regard to claim 13, Ognibene et al teach of wherein the improved spectral
fitting provides a reduction in uncertainties of one or more assigned frequency values in the first and/or second sets of data points (para 34).
With regard to claim 14, Ognibene et al teach of wherein the analysis instrument
is a cavity ring-down spectroscopy instrument configured for gas analysis (para 12).
Reasons for Allowance
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 15-16, the prior art of record, taken alone or in combination, fails to disclose or render obvious 
providing values for minimum frequency (vmin), maximum frequency (vmax), and number of frequencies to sample (N) to define a sampled frequency range;
automatically computing a nominal frequency separation from vmin, vmax, and N; 
automatically approximating the nominal frequency separation with a multiple of a free spectral range (FSR) of an optical cavity of the cavity ring-down spectroscopy
instrument to provide a frequency spacing Δv;
automatically determining a set of preliminary	frequencies to cover the sampled frequency range with a comb of frequencies spaced by Δv and including a reference
frequency vo; and 
	automatically adjusting frequencies in the set of preliminary frequencies to avoid the avoidance intervals to provide the first set of frequencies, in combination with the rest of the limitations of claim 15.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
January 19, 2022

/Shawn Decenzo/Primary Examiner, Art Unit 2877